EXHIBIT 13.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Enzymotec Ltd. (the “Company”) on Form 20-F for the period ended December 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ariel Katz, and I, Oren Bryan, do hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company /s/ Ariel Katz Ariel Katz President and Chief Executive Officer (Principal Executive Officer) Date: March 2, 2015 /s/ Oren Bryan Oren Bryan Vice President and Chief Financial Officer (Principal Financial Officer) Date: March 2, 2015
